Citation Nr: 1225752	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-37 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 until May 1968. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied service connection for bilateral hearing loss.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in February 2009 and before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  Transcripts from both hearings have been associated with the Veterans' VA claims folder.

This case was previously before the Board in September 2010, at which time the hearing loss claim was remanded for further development to include an examination that addressed the etiology of the Veteran's hearing loss.  Such an examination was accomplished in November 2010, and, as detailed below, the Board finds that it is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that it addressed other appellate claims in September 2010 besides the present hearing loss claim.  Specifically, the Board found that the Veteran was not entitled to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 17, 2008; that he was entitled to a 100 percent rating for his PTSD from January 17, 2008; and that he was entitled to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  Nothing in the record reflects the Veteran appealed the Board's decision on these matters to the United States Court of Appeals for Veterans Claims (Court).  Therefore, these issues have been resolved, and are no longer before the Board for appellate consideration.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current hearing loss disability was incurred in, aggravated by, or otherwise the result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in November 2007, which is clearly prior to the February 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via a September 2010 letter, followed by readjudication of the appeal by a February 2011 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2009 DRO hearing, and the June 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence linking the etiology of his current hearing loss disability to service.

The Board acknowledges that the Veteran testified at his June 2010 Board hearing that he was in receipt of disability benefits from the Social Security Administration (SSA), and it does not appear that such records are on file.  However, the duty to obtain records only applies to records that are "relevant" to the claim. See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  In this case, the Veteran testified that the SSA benefits were due to his back; i.e., he did not indicate they were relevant to his hearing loss claim.  Moreover, there is no dispute the Veteran currently has a hearing loss disability.  The issue is whether his hearing loss is etiologically linked to his military service, and he has not indicated the SSA has any such evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a case involving a claim of service connection for PTSD that VA did not violate the duty to assist by failing to obtain SSA records because the evidence in that case did not indicate such records were relevant to the underlying claim.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

With respect to the aforementioned February 2009 and June 2010 hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Both the DRO and AVLJ who conducted the respective hearings asked questions to clarify the Veteran's contentions and treatment history.  Although, neither the DRO or the AVLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's hearing loss claim, the Veteran has demonstrated through his statements and hearing testimony that he has actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA audio examinations in January 2008 and November 2010, which included opinions that addressed the etiology of his current hearing loss disability.  Granted, the Board determined in September 2010 that the January 2008 VA examination was not adequate because it supplied an insufficient rationale, and was deficient in its lack of review of relevant evidence.  In pertinent part, the Board emphasized that the January 2008 VA examiner appeared to only focus on the results of the Veteran's separation examination.  However, the November 2010 VA examiner's opinion was based upon a review of the Veteran's complete VA claims folder, which detailed his medical history.  Moreover, the examiner's opinion and supporting rationale is consistent with this history.  No inaccuracies or prejudice is demonstrated with respect to the November 2010 VA examiner's opinion, nor is there competent medical evidence which specifically refutes the examiner's opinion.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be established for certain diseases that were initially manifested, generally to a compensable degree of 10 percent or more, within a specified presumption period after separation from service.  This presumption period is generally within the first post-service year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes organic diseases of the nervous system such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss and it must be denied.

The Veteran essentially contends that his hearing loss is due to in-service acoustic trauma.  For example, he has testified that his military occupational specialty of truck driver carrying fuel exposed him to acoustic trauma, as he would be around jets.  He also testified that he did not use hearing protection while in Vietnam, and that he first noticed hearing loss in about 1972, four years after discharge.  

The Board finds that the Veteran's account of his in-service acoustic trauma to be credible.  However, the issue is whether the current hearing loss disability is etiologically linked to such service.  As mentioned above, specific medical testing is required to show a hearing loss disability as defined by 38 C.F.R. § 3.385, as well as evidence of chronic hearing loss pursuant to Hensley, supra.  Therefore, it does not appear to be the type of disability subject to lay observation pursuant to Jandreau, supra.  Even if it were, the Veteran himself has indicated he did not notice hearing loss until years after his separation from service.  Consequently, the Board concludes that this case involves medically complex issues that require competent medical evidence to resolve.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that the Veteran's service treatment records contain no evidence of either a hearing loss disability pursuant to 38 C.F.R. § 3.385 or evidence of chronic hearing loss pursuant to Hensley, supra.  Further, the first competent medical evidence of hearing loss for VA purposes appears to be years after his separation from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the etiology of the Veteran's current hearing loss disability to service.  Rather, both the January 2008 and November 2010 VA audio examinations contain opinions against such a finding.  Based on his "normal hearing sensitivity upon discharge," the January 2008 VA examiner concluded that the Veteran's current hearing loss was "not caused by or the result of acoustic trauma in the military."  No other rationale was provided.  As noted above, the Board concluded in September 2010 that this examiner's opinion was inadequate because while the examiner stated that the Veteran's separation examination was reviewed, other relevant evidence was not considered.  The Board also found that the examiner's rationale was insufficient in that if focused only on the Veteran's separation examination.

The November 2010 VA examiner also found that the Veteran's bilateral hearing loss was less likely than not (less than 50/50 probability) caused by or a result of acoustic trauma during military service.  In support of this opinion, the examiner noted that audiometric data at the time of enlistment and discharged showed normal hearing sensitivity bilaterally.  Although this appears to be similar to that of the January 2008 VA examination, the examiner reviewed all of the audiometric data, which shows a complete understanding of the Veteran's overall hearing pattern during service.  Moreover, the examiner also cited to and summarized the Veteran's post-service, occupational noise exposure in support of this opinion.  Specifically the examiner noted that the Veteran reported noise exposure while working at Raytheon Aircraft Company for 14 years, an insulation company during which time he participated in their hearing conservation program with annual hearing screenings for 9 1/2 years, at a brewery for 3 1/2 years, and as a carpenter.  Therefore, the Veteran's complete history was considered by the examiner in support of the stated rationale.

In summary, there is no indication of a hearing loss disability as defined by VA regulations, or evidence of hearing loss pursuant to Hensley, supra, until years after service.  The Veteran himself has acknowledged that he first noted hearing problems in the 1970s, subsequent to his discharge from service.  Moreover, two separate VA examiners have concluded that the current hearing loss disability is not related to service, based upon both an evaluation of the Veteran and an accurate understanding of his medical history based upon review of his VA claims folder.  Further, there is no competent medical opinion which explicitly refutes the findings of the VA examiners.

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


